DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application 16/436,750 filed on 6/10/2019.
Claims 1-20 have been examined and are pending in this application.
The examiner notes the IDSs filed have been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 



















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6-8, 10, 11, 13-15, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2009/0064278 A1) in view of Kolman et al. (US 9,722,966 B2) and Sama (US 2013/0254875 A1).

Regarding Claim 1;
Harris discloses device for verifying a password entered (Abstract), the device comprising: 
one or more hardware processors ([0014]);
([0014]) comprising: 
receiving a set of characters as part of an access request procedure to access an access-controlled resource (FIG. 2 and [0015] – entered password); 
determining that no subset of the set of characters exactly matches a stored password (FIG. 2 and [0015] – However , if the passwords are not identical, then 210 uses ... correlation techniques to correlate chunks of the entered password against the reference password. That is, even though the entered password is text, it is treated as being different blocks of sequences, and the pattern of those sequences is compared against the pattern of sequences in the actual password);
creating a plurality of check vectors based on the received set of characters, the plurality of check vectors each having a length corresponding to and length of the ordered vector..., wherein each vector of the plurality of check vectors comprises a different ordered combination of the received set of characters in a same order (FIG. 2 – L → R (i.e., received set of characters in the same order)→Score and [0015] - However , if the passwords are not identical, then 210 uses ... correlation techniques to correlate chunks (i.e., plurality of check vectors) of the entered password against the reference password. That is, even though the entered password is text, it is treated as being different blocks of sequences (i.e., plurality of check vectors as they are correlated to the chunks, supra), and the pattern of those sequences is compared against the pattern of sequences in the actual password (i.e., corresponding to a length of an ordered vector =), ... That is, even though the entered password is text, it is treated as being different blocks of sequences, and the pattern of those sequences is compared against the pattern of sequences in the actual password. ... For example, letters and locations may be correlated against each other, followed by neighborhoods, 2 letter groups, 3 letter groups and the like);
determining a set of [differences] between each respective vector of the plurality of check vectors and an ordered vector... ([0015] - However, if the passwords are not identical, then 210 uses ... correlation techniques to correlate chunks of the entered password against the reference password. That is, even though the entered password is text, it is treated as being different blocks of sequences, and the pattern of those sequences is compared against the pattern of sequences in the actual password... That is, even though the entered password is text, it is treated as being different blocks of sequences, and the pattern of those sequences is compared against the pattern of sequences in the actual password. ... For example, letters and locations may be correlated against each other, followed by neighborhoods, 2 letter groups, 3 letter groups and the like and [0017] - FIG. 3 shows a system which correlates along the letter from left to right (300) then right to left (310). This determines the number of exact matches between letters both at the beginning and end of the word. At 320, the differences between the letters are analyzed. These differences may include whether the letter that was entered was shifted on the keyboard relative to where it should be, whether there was an extra letter, or whether there was a missing letter. These most common errors are accommodated in this way. Each of the different errors is associated with a score, and the overall score is used as the output value.);
Harris fails to explicitly disclose: 
causing access to be granted to the access-controlled resource based on a comparison of a value corresponding to [a] selected vector and a threshold (FIG. 2 and [0016] – 80%);

... the ... check vector.. having a length corresponding to a length of the ordered vector of the plurality of ordered vectors...
...
determining a set of distances between each respective vector of the plurality of check vectors and each of the plurality of ordered vectors;
selecting a vector of the set of check vectors corresponding to a smallest distance of the set of distances;
causing access to be granted to the access-controlled resource based on a comparison of a value corresponding to the selected vector and a threshold
However, in an analogous art, Kolman teaches accessing a plurality of ordered vectors comprising ordered subsets of the stored password, the plurality of ordered vectors each having a length less than a length of the stored password (col. 9, lines 16-39 - On the Server Computer 102, Partial Password Logic 126 uses Minimum Partial Password Size 146 and User Identifier 144 to retrieve Partial Password 140 from Password Database 129. Partial Password Logic 126 initially selects a partial password that is associated with User Identifier 144 and has a length equal to Minimum Partial Password Size 146 from Password Database 129. For example, in the case where Minimum Partial Password Size 146 is 3, Partial Password Logic 126 retrieves a Partial Password 140 from Password Database 129 associated with the User Identifier 144 and having a length of 3 characters)
(col. 9, lines 16-48 - For example, if the Minimum Partial Password Size 146 equals 3, then when the number of password characters the user has typed into Password Field 118 reaches 3 (i.e. when the initial three characters of the user's password have been entered), Client Agent 112 transmits those three characters to Server Computer 102 as User Entered Password Characters 148).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings Kolman to the verifying a password entered of Harris to include accessing a plurality of ordered vectors comprising ordered subsets of the stored password, the plurality of ordered vectors each having a length less than a length of the stored password and ... the ... check vector... having a length corresponding to a length of an ordered vector of the plurality of ordered vectors.
One would have been motivated to combine the teachings of Kolman to Harris to do so as it provides / allows authentication of a user based on a partial password (Kolman, col. 1, lines 60-66). 
However, in an analogous art, Sama teaches creating a plurality of check vectors based on the received set of characters, the plurality of check vectors each having a length...wherein each vector of the plurality of check vectors comprises a different ordered combination of the received set of characters ... (Sama, [0023]-[0024] - In some implementations, authentication server 120 may utilize partial matching techniques, such as, Levenshtein distance, Soundex, Class of words, Meaning of words and/or other partial matching techniques to determine whether the received password is similar to the user information. Other techniques from the fields of Data Mining, Information Retrieval and Natural Language Processing (NLP) may be used as well.  In some implementations, authentication server 120 may determine whether the received password partially matches the user information. For example, strings "BC", "B", "A", or "CB" may each be determined to partially match string "ABC");
...
determining a set of distances between each respective vector of the plurality of check vectors (Sama, [0023]-[0024] - In some implementations, authentication server 120 may utilize partial matching techniques, such as, Levenshtein distance, Soundex, Class of words, Meaning of words and/or other partial matching techniques to determine whether the received password is similar to the user information. Other techniques from the fields of Data Mining, Information Retrieval and Natural Language Processing (NLP) may be used as well.  In some implementations, authentication server 120 may determine whether the received password partially matches the user information. For example, strings "BC", "B", "A", or "CB" may each be determined to partially match string "ABC" and [0028] - In some implementations, authentication server 120 may determine a numeric difference between the received password and the user information. In some implementations, authentication server 120 may apply the Levenshtein distance technique to determine the numeric difference between received password and the user information);
selecting a vector of the set of check vectors corresponding to a smallest distance of the set of distances (Sama, [0023] - In some implementations, authentication server 120 may utilize partial matching techniques, such as, Levenshtein distance, Soundex, Class of words, Meaning of words and/or other partial matching techniques to determine whether the received password is similar to the user information. Other techniques from the fields of Data Mining, Information Retrieval and Natural Language Processing (NLP) may be used as well and [0024] ...  In some implementations, authentication server 120 may determine whether the received password partially matches the user information. For example, strings "BC", "B", "A", or "CB" may each be determined to partially match string "ABC" (i.e., selected vector BC) and [0028] - In some implementations, authentication server 120 may determine that the received password is similar to the user information in response to a determination that the numeric distance is within a predetermined threshold); As reasonably constructed use of a Levenshtein distance would be zero if and only if the strings are equal thus selection of the best partially matched string, in [0024], would produce the smallest distance used for one word, as noted in, [0023] for authentication.
causing access to be granted to the access-controlled resource based on a comparison of a value corresponding to the selected vector and a threshold (Sama, [0023]-[0024] - In some implementations, authentication server 120 may utilize partial matching techniques, such as, Levenshtein distance, Soundex, Class of words, Meaning of words and/or other partial matching techniques to determine whether the received password is similar to the user information. Other techniques from the fields of Data Mining, Information Retrieval and Natural Language Processing (NLP) may be used as well.  In some implementations, authentication server 120 may determine whether the received password partially matches the user information. For example, strings "BC", "B", "A", or "CB" may each be determined to partially match string "ABC" and [0028] - In some implementations, authentication server 120 may determine a numeric difference between the received password and the user information. In some implementations, authentication server 120 may apply the Levenshtein distance technique to determine the numeric difference between received password and the user information);
; determining a set of distances between each respective vector of the plurality of check vectors; selecting a vector of the set of check vectors corresponding to a smallest distance of the set of distances; causing access to be granted to the access-controlled resource based on a comparison of a value corresponding to the selected vector and a threshold
One would have been motivated to combine the teachings of Sama to Harris and Kolman to do so as it provides / allows risk based analysis for evaluating login transactions (Sama, [0001]). 

Regarding Claim 3;
Harris in view of Kolman and Sama disclose the device to Claim 1.
Sama further teaches wherein the operations of causing access to be granted to the access-controlled resource includes determining that the smallest distance is greater than a zero distance threshold (Sama, [0023] - In some implementations, authentication server 120 may utilize partial matching techniques, such as, Levenshtein distance, Soundex, Class of words, Meaning of words and/or other partial matching techniques to determine whether the received password is similar to the user information. Other techniques from the fields of Data Mining, Information Retrieval and Natural Language Processing (NLP) may be used as well and [0024] ...  In some implementations, authentication server 120 may determine whether the received password partially matches the user information. For example, strings "BC", "B", "A", or "CB" may each be determined to partially match string "ABC" (i.e., selected vector BC) and [0028] - In some implementations, authentication server 120 may determine that the received password is similar to the user information in response to a determination that the numeric distance is within a predetermined threshold); As reasonably constructed use of a Levenshtein distance would be zero if and only if the strings are equal thus selection of the best partially matched string, in [0024], would produce the smallest distance used for one word, as noted in, [0023] for authentication.

Regarding Claim 4;
Harris in view of Kolman and Sama disclose the device to Claim 1.
Harris further discloses further comprising operations of: selecting a second vector of the plurality of check vectors corresponding to a next smallest [difference] ... (FIG. 3 - R→L→Score) and wherein causing access to be granted to the access- controlled resource includes determining that a ratio of the smallest difference and the next smallest difference is less than the threshold. (FIG. 3 - Score from 300 and Score from 310 to final score 320 and [0017] –At 320, the differences between the letters are analyzed (i.e., ratio)).
Sama further teaches selecting a... vector of the set of check vectors corresponding to a smallest distance of the set of distances (Sama, [0023] - In some implementations, authentication server 120 may utilize partial matching techniques, such as, Levenshtein distance, Soundex, Class of words, Meaning of words and/or other partial matching techniques to determine whether the received password is similar to the user information. Other techniques from the fields of Data Mining, Information Retrieval and Natural Language Processing (NLP) may be used as well and [0024] ...  In some implementations, authentication server 120 may determine whether the received password partially matches the user information. For example, strings "BC", "B", "A", or "CB" may each be determined to partially match string "ABC" (i.e., selected vector BC) and [0028] - In some implementations, authentication server 120 may determine that the received password is similar to the user information in response to a determination that the numeric distance is within a predetermined threshold); As reasonably constructed use of a Levenshtein distance would be zero if and only if the strings are equal thus selection of the best partially matched string, in [0024], would produce the smallest distance used for one word, as noted in, [0023] for authentication; wherein causing access to be granted to the access- controlled resource includes determining that ... the smallest distance ... is less than the threshold (Sama, [0023]-[0024] - In some implementations, authentication server 120 may utilize partial matching techniques, such as, Levenshtein distance, Soundex, Class of words, Meaning of words and/or other partial matching techniques to determine whether the received password is similar to the user information. Other techniques from the fields of Data Mining, Information Retrieval and Natural Language Processing (NLP) may be used as well.  In some implementations, authentication server 120 may determine whether the received password partially matches the user information. For example, strings "BC", "B", "A", or "CB" may each be determined to partially match string "ABC" and [0028] - In some implementations, authentication server 120 may determine a numeric difference between the received password and the user information. In some implementations, authentication server 120 may apply the Levenshtein distance technique to determine the numeric difference between received password and the user information);
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings Sama to the ratio of smallest difference and the next smallest  and wherein causing access to be granted to the access- controlled resource includes determining that ... the smallest distance ... is less than the threshold.
One would have been motivated to combine the teachings of Sama to Harris and Kolman to do so as it provides / allows risk based analysis for evaluating login transactions (Sama, [0001]). 

Regarding Claim 6; 
Harris in view of Kolman and Sama disclose the device to Claim 1.
Harris further discloses further comprising operations of: receiving a second set of characters during a second access request procedure, wherein the set of characters differs from the second set of characters (FIG. 2 and [0015] – entered password); and causing access to be granted to the access-controlled resource based on a comparison of a second value corresponding to [a] selected vector and a second threshold (FIG. 2 and [0016] – 80%). As reasonably constructed for these steps can occur at a second, third, etc.
Sama further teaches selected a second plurality of check vectors corresponding to a new smallest distance of a second set of distances (Sama, [0023] - In some implementations, authentication server 120 may utilize partial matching techniques, such as, Levenshtein distance, Soundex, Class of words, Meaning of words and/or other partial matching techniques to determine whether the received password is similar to the user information. Other techniques from the fields of Data Mining, Information Retrieval and Natural Language Processing (NLP) may be used as well and [0024] ...  In some implementations, authentication server 120 may determine whether the received password partially matches the user information. For example, strings "BC", "B", "A", or "CB" may each be determined to partially match string "ABC" (i.e., selected vector BC) and [0028] - In some implementations, authentication server 120 may determine that the received password is similar to the user information in response to a determination that the numeric distance is within a predetermined threshold); As reasonably constructed use of a Levenshtein distance would be zero if and only if the strings are equal thus selection of the best partially matched string, in [0024], would produce the smallest distance used for one word, as noted in, [0023] for authentication; and causing access to be granted to the access-controlled resource based on a comparison of a second value corresponding to the selected vector and a second threshold (Sama, [0023]-[0024] - In some implementations, authentication server 120 may utilize partial matching techniques, such as, Levenshtein distance, Soundex, Class of words, Meaning of words and/or other partial matching techniques to determine whether the received password is similar to the user information. Other techniques from the fields of Data Mining, Information Retrieval and Natural Language Processing (NLP) may be used as well.  In some implementations, authentication server 120 may determine whether the received password partially matches the user information. For example, strings "BC", "B", "A", or "CB" may each be determined to partially match string "ABC" and [0028] - In some implementations, authentication server 120 may determine a numeric difference between the received password and the user information. In some implementations, authentication server 120 may apply the Levenshtein distance technique to determine the numeric difference between received password and the user information). As reasonably constructed for these steps can occur at a second, third, etc.

Regarding Claim 7;
Harris in view of Kolman and Sama disclose the device to Claim 1.
Kolman further teaches further comprising operations of: selecting a second vector of the plurality of check vectors wherein the operations of causing access to be granted to the access-controlled resource includes determining that the selected Attorney Docket No. 1777.C96US178 Client Ref. No. 406705-US-NPvector includes a minimum number of characters corresponding to the stored password (Kolman, col. 3, lines 4-14 - minimum partial password size for the authentication request).

Regarding Claim(s) 8, 10, 11, 13, and 14, claim(s) 8, 9, 10, 11, 13 and 114 is/are directed to a/an method associated with the device claimed in claim(s) 1, 3, 4, 6, and 7. Claim(s) 8, 10, 11, 13 and 14 is/are similar in scope to claim(s) 1, 3, 4, 6, and 7, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 15, 17, 18, and 20, claim(s) 15, 17, 18, and 20 is/are directed to a/an device associated with the device claimed in claim(s) 1, 3, 4, 6, and 7. Claim(s) 15, 17, 18, and 20 is/are similar in scope to claim(s) 1, 3, 4, 6, and 7, and is/are therefore rejected under similar rationale.





Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2009/0064278 A1) in view of Kolman et al. (US 9,722,966 B2) and Sama (US 2013/0254875 A1) and further in view of Eluard et al. (US 2014/0317705 A1).

Regarding Claim 2;
Harris in view of Kolman and Sama disclose the device to Claim 1.
	Kolman further teaches check vector and each of the plurality of ordered vectors (col. 9, lines 16-48 - For example, if the Minimum Partial Password Size 146 equals 3, then when the number of password characters the user has typed into Password Field 118 reaches 3 (i.e. when the initial three characters of the user's password have been entered), Client Agent 112 transmits those three characters to Server Computer 102 as User Entered Password Characters 148).
	Sama further teaches wherein the operations of determining the set of distances between each respective vector of the plurality of check vectors ... includes determining a [Levenshtein] distance between the respective vector ... ([0038] - In some implementations, authentication server 120 may apply the Levenshtein distance technique to determine the numeric difference between received password and the valid password).
	Harris in view of Kolman and Sama fail to explicitly disclose [use of a] a Hamming distance between the respective [data sets].
	However, in an analogous art, Eluard teaches [use of a] a Hamming distance between the respective [data sets] (Eluard, [0033] - There are many suitable prior art distance functions, such as the functions that calculate the Levenshtein distance, the Damerau-Levenshtein or the Hamming distance; the skilled person will appreciate that the choice of distance depends on the "errors"--e.g. character substitution, transposition, addition and deletion--that are judged as acceptable).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Eluard to the algorithm of Harris in view of Kolman and Sama to include  [use of a] a Hamming distance between the respective [data sets].
One would have been motivated to combine the teachings of Eluard to Harris in view of Kolman and Sama to do so as it provides / allows allow an authentication system to allow mistyped passwords without having the drawback of prior art solutions (Eluard, [0008]).

Regarding Claim(s) 9, claim(s) 12 is/are directed to a/an method associated with the device claimed in claim(s) 5. Claim(s) 12 is/are similar in scope to claim(s) 5, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 16, claim(s) 16 is/are directed to a/an device associated with the device claimed in claim(s) 2. Claim(s) 16 is/are similar in scope to claim(s) 2, and is/are therefore rejected under similar rationale.





Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2009/0064278 A1) in view of Kolman et al. (US 9,722,966 B2) and Sama (US 2013/0254875 A1) and further in view of Armingaud (US 2002/0108046 A1).

Regarding Claim 5;
Harris in view of Kolman and Sama disclose the device to Claim 1.
Harris in view of Kolman and Sama fail to explicitly disclose wherein the operations further comprise: receiving a second set of characters as part of a second access request procedure to access the access-controlled resource; determining that a subset of the second set of characters exactly matches the stored password; and rejecting access based upon determining that the subset of the second set of characters exactly matches the stored password.
However, in an analogous art, Armingaud teaches wherein the operations further comprise: receiving a second set of characters as part of a second access request procedure to access the access-controlled resource ([0017] - As part of the user authentication procedure, a password verification procedure is performed which comprises the steps of requesting a password from the user and comparing the entered password to an expected valid one. The next steps are to check the number of rejected access attempts for that user during a predefined time interval N if the given password matches the expected one and to grant access to the user only if the computed number is lower than a predetermined number K of authorized requests. Otherwise, if either the password does not match the expected one or the number of unsuccessful attempts to log is higher than the predetermined number, access is denied to the user and a new time stamp of the ungranted access is stored. As reasonably constructed a correct password can be entered after the first attempt, however as constructed K=1); determining that a subset of the ([0017] - As part of the user authentication procedure, a password verification procedure is performed which comprises the steps of requesting a password from the user and comparing the entered password to an expected valid one. The next steps are to check the number of rejected access attempts for that user during a predefined time interval N if the given password matches the expected one and to grant access to the user only if the computed number is lower than a predetermined number K of authorized requests. Otherwise, if either the password does not match the expected one or the number of unsuccessful attempts to log is higher than the predetermined number, access is denied to the user and a new time stamp of the ungranted access is stored. As reasonably constructed a correct password can be entered after the first attempt, however as constructed K=1); and rejecting access based upon determining that the subset of the second set of characters exactly matches the stored password ([0017] - As part of the user authentication procedure, a password verification procedure is performed which comprises the steps of requesting a password from the user and comparing the entered password to an expected valid one. The next steps are to check the number of rejected access attempts for that user during a predefined time interval N if the given password matches the expected one and to grant access to the user only if the computed number is lower than a predetermined number K of authorized requests. Otherwise, if either the password does not match the expected one or the number of unsuccessful attempts to log is higher than the predetermined number, access is denied to the user and a new time stamp of the ungranted access is stored. As reasonably constructed a correct password can be entered after the first attempt, however as constructed K=1);
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Armingaud to the algorithm of Harris in view of Kolman 
One would have been motivated to combine the teachings of Armingaud to Harris in view of Kolman and Sama to do so as it provides / allows computer security and more particularly to an undetectable system and method for preventing unauthorized access to a computer resource, even when the right password is supplied by chance (Armingaud. [0002]).

Regarding Claim(s) 12, claim(s) 12 is/are directed to a/an method associated with the device claimed in claim(s) 5. Claim(s) 12 is/are similar in scope to claim(s) 5, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 19, claim(s) 19 is/are directed to a/an device associated with the device claimed in claim(s) 5. Claim(s) 19 is/are similar in scope to claim(s) 5, and is/are therefore rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARI L SCHMIDT/Primary Examiner, Art Unit 2439